     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01111-GSA
     PHOUA HER,                                        )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record that, with the Court’s approval, Plaintiff shall have a 30-day extension of time,
19   from January 21, 2020 to February 20, 2020, for Plaintiff to serve defendant with PLAINTIFF’S
20   CONFIDENTIAL LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to address the issues thoroughly in her confidential letter brief.
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                         Respectfully submitted,
 4
 5   Dated: January 17, 2020
                                         PENA & BROMBERG, ATTORNEYS AT LAW
 6
 7
                                     By: /s/ Jonathan Omar Pena
 8                                      JONATHAN OMAR PENA
                                        Attorneys for Plaintiff
 9
10
11   Dated: January 17, 2020             MCGREGOR W. SCOTT
                                         United States Attorney
12                                       DEBORAH LEE STACHEL
13                                       Regional Chief Counsel, Region IX
                                         Social Security Administration
14
15                                   By: */s/ Margaret Branick-Abilla
16                                      MARGARET BRANICK-ABILLA
                                        Special Assistant United States Attorney
17                                      Attorneys for Defendant
                                        (*As authorized by email on January 17, 2020)
18
19
20   IT IS SO ORDERED.

21      Dated:    January 22, 2020                           /s/ Gary S. Austin
22                                                 UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28



                                               2
